Citation Nr: 0823711	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-41 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to increased 
ratings greater than 20 percent respectively for residuals of 
a lower right leg fracture and peripheral vascular disease 
(PVD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from February 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had a formal hearing before 
the RO in May 2005 and the transcript is of record.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to service 
connection for the veteran's cause of death has been denied 
numerous times in the past, to include a September 2002 Board 
decision, which denied the claims on the merits.  

2.  Most recently, an unappealed March 2003 rating decision 
declined reopening the appellant's claim for service 
connection for the veteran's cause of death finding no new 
and material evidence sufficient to reopen the claim.  

3.  Evidence received since the March 2003 decision does not 
raise a reasonable possibility of substantiating the cause of 
death claim.

4.  An unappealed February 1996 rating decision, in pertinent 
part, denied entitlement to increased ratings for the 
veteran's service-connected disabilities, to include 
residuals of a right lower leg fracture and PVD, for accrued 
benefits purposes finding the medical evidence prior to the 
veteran's death did not warrant increased ratings for any of 
his service-connected conditions. 

5.  Evidence received since the February 1996 decision that 
denied entitlement to accrued benefits does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision that declined reopening a 
claim of entitlement to service connection for cause of the 
veteran's death is final; new and material evidence has not 
been received, and the claim for service connection for cause 
of death is not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.156, 3.303, 3.304 
(2008).

2.  The February 1996 RO decision that declined reopening a 
claim of entitlement to increased ratings greater than 20 
percent respectively for residuals of a lower right leg 
fracture and peripheral vascular disease (PVD), for accrued 
benefits purposes is final; new and material evidence has not 
been received, and the claim is not reopened.  38 U.S.C.A. §§ 
1110, 5108, 5121 and 7105 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.156, 3.1000 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the appellant in July 2004.  That letter advised the 
appellant of the information necessary to substantiate her 
claims, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  Since the Board has concluded that the 
preponderance of the evidence is against reopening the claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter also satisfied the additional notice requirements 
applicable to claims to reopen such as the claims here.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
2004 letter informed the appellant new and material evidence 
was needed to reopen the claims and provided her the 
definition of new and material evidence.  The letter also 
informed her why her claims were denied in the past and that 
she would need to specifically provide evidence combating 
those reasons for denial. 

The appellant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. See 38 C.F.R. § 3.312(b).  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In regard to accrued benefits, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of evidence in the file at the date of death, 
and due and unpaid for a period of not more than two years 
prior to death, may be paid to the spouse of the veteran, 
among others.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.1000 (2008); see generally Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).

The record reflects that, at the time of his death, the 
veteran had an appeal pending for, in part, increased ratings 
for his service-connected conditions, to include residuals of 
a right lower leg fracture and PVD, rated as 20 percent 
disabling respectively.  Therefore, for the appellant to be 
entitled to accrued benefits, the evidence must reflect that 
the veteran was entitled to the benefits he was seeking on 
appeal at the time of his death. Only the evidence that was 
of record on the date of the veteran's death is for 
consideration in determining whether the appellant is 
entitled to accrued benefits.  38 C.F.R. § 3.1000(d)(4) 
(2008).

Here, the veteran died in December 1995 and his death 
certificate reflects the cause of death as ischemic 
cardiomyopathy.  The appellant first initiated her claim for 
service connection for the cause of the veteran's death in 
February 1996.  At that time, she also claimed entitlement to 
accrued benefits premised on the argument that the veteran's 
service-connected conditions, to include residuals of a 
fractured lower right leg and peripheral vascular disease 
(PVD) rated at 20 percent each, should have been rated higher 
prior to his death.  The appellant does not dispute that the 
veteran's principal cause of death, ischemic cardiomyopathy, 
is a non-service connected condition.  Rather, she alleges 
that the veteran's peripheral vascular disease (PVD) caused 
his cardiovascular disease and ultimate demise.  She also 
alleges that his service-connected conditions were far worse 
than rated at that time. The RO denied both claims in a 
February 1996 rating decision on the basis that the medical 
evidence did not support a causal connection between his PVD 
and ischemic cardiomyopathy nor did it support increased 
ratings for either of the veteran's service-connected 
conditions.  This was the last final denial for the 
appellant's accrued benefits claim.  Indeed, the appellant 
specifically withdrew her accrued benefits claim from 
appellate consideration in a November 1996 statement.

In regard to the cause of death claim, the appellant 
attempted to reopen this claim numerous times throughout the 
years.  The claim was brought before the Board and denied on 
its merits in September 2002 finding that the most probative 
medical evidence indicated no likely causal connection 
between PVD and ischemic cardiomyopathy.  The RO issued the 
last final denial in March 2003 finding no new and material 
evidence sufficient to reopen the claim. 

At the time of the February 1996 decision, the relevant 
records included all the veteran's medical records leading up 
to his death, mostly indicative of treatment for 
cardiovascular disease and right upper extremity weakness, 
but also some treatment for progressive PVD and problems 
related to an inability to walk secondary to right lower 
extremity weakness for six previous months; the veteran's 
death certificate outlining the veteran's cause of death; the 
veteran's service medical records; and lay statements from 
the veteran, the appellant and the appellant's son. 

At the time of the March 2003 decision, the records also 
included Social Security disability medical records (which 
are merely duplicative of the VA medical treatment already of 
record), indicating a disability award mainly due to 
congestive heart failure and impaired circulation; a March 
2002 VA medical opinion indicating the veteran's PVD was not 
responsible for the veteran's cause of death; general medical 
research materials submitted by the appellant indicating a 
likely relationship between PVD and heart disease in general; 
and additionally lay statements from the appellant and her 
son.  No new evidence was submitted with regard to the 
severity of the veteran's service-connected conditions at the 
time of his death.

The only potentially relevant evidence received since March 
2003 is additional lay statements made by the appellant and 
her son merely duplicating her prior contentions.  That is, 
the appellant's argument has been through the decades that 
the veteran's PVD caused or otherwise aggravated his 
cardiovascular disease, which ultimately led to his 
unfortunate death.  She also contends the veteran's service-
connected conditions were far worse than rated.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, in September 2001, and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In regard to the accrued benefits claim, the appellant claims 
the veteran's service-connected conditions rendered him 
bedridden, weak and in pain for the last few years of his 
life and, therefore, he should have been rated at greater 
than 20 percent for each condition of his right lower 
extremity.  The RO, in denying the claim, found the medical 
evidence at the time of the veteran's death simply did not 
warrant a greater rating for any of his service-connected 
conditions.  

Accrued benefits claims are unique in that only the evidence 
in VA's possession on or before the date of the veteran's 
death may be considered.  38 C.F.R. § 3.1000(d)(4).  
Accordingly, for the appellant to be able to reopen her claim 
here, she would have to identify evidence indicative of the 
severity of the veteran's service-connected conditions that 
was in the VA's possession on or before the date of the 
veteran's death, but for some reason was not considered by 
the RO in February 1996.  No competent evidence received 
since the February 1996 decision tends to do so.

The only "new" evidence from the veteran's lifetime 
identified by the appellant after February 1996 is an SSA 
disability award determination and accompanied medical 
records.  The RO did not consider the SSA award determination 
in its February 1996 decision.  Even if SSA disability 
records are arguably in the VA's possession, however, these 
records are not "material" because the award determination 
was based on VA medical records already considered by the RO 
in February 1996.  The other "new" evidence in this case is 
not "material" to the appellant's accrued benefits claim 
because it is evidence that was not in VA's possession on or 
before the date of the veteran's death.

In regard to the cause of death claim, the RO declined 
reopening the claim in March 2003 finding the evidence 
submitted to be duplicative.  The Board last denied the 
appellant's claim on the merits in September 2002 finding a 
lack of competent and probative medical evidence linking the 
veteran's causes of death to his service-connected conditions 
or any other incident of service.  Indeed, the Board found 
competent and probative medical evidence to the contrary.  
Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's 
cause of death is attributable to his service-connected 
conditions or any remote incident of service.  No competent 
evidence received since the March 2003 decision tends to do 
so.

Lay statements made by the appellant and her son indicate the 
veteran's symptoms and his long on-going medical battle 
preceding his death.  Their statements, however, are largely 
duplicative of the lay statements already indicated in the 
February 1996 and March 2003 decisions.  Indeed, the 
appellant has been afforded numerous RO formal hearings 
throughout the years with nearly duplicative testimony.  
Aside from being duplicative, their statements are also not 
competent for rating purposes.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Although the appellant and her son 
believe the veteran's service-connected conditions were worse 
than rated and ultimately lead to his demise, they have not 
demonstrated that they have medical training, expertise, or 
credentials that would qualify them to render a competent 
opinion regarding medical causation. Their lay opinions are 
not competent evidence, and cannot be deemed "material" for 
purposes of reopening the veteran's claim. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board sympathizes with the appellant's loss, but 
regrettably no competent evidence received since February 
1996 and March 2003 respectively relate to the unestablished 
facts necessary to substantiate the claims as explained 
above.  Accordingly, the additional evidence received is not 
new and material and the claims may not be reopened.  Until 
the appellant meets her threshold burden of submitting new 
and material evidence sufficient to reopen her claims, the 
benefit of the doubt doctrine does not apply. Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death and, therefore, the claim is 
denied.

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to increased ratings greater 
than 20 percent respectively for residuals of a lower right 
leg fracture and peripheral vascular disease (PVD), for 
accrued benefits purposes and, therefore, the claim is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


